department of the treasury internal_revenue_service washington d c date cc ebeo br4 wta-n-119738-98 uilc number release date internal_revenue_service national_office chief_counsel_advice memorandum for from assistant chief_counsel employee_benefits and exempt_organizations cc ebeo br4 subject problem solving day - earned_income_credit issue this responds to your memorandum dated date regarding whether nontaxable disability_income attributable to premiums_paid by an employee is included in the computation for the earned_income_credit issue whether nontaxable disability_income attributable to premiums_paid by an employee is included in the computation for the earned_income_credit eic conclusion nontaxable disability_income attributable to premiums_paid by an employee is not earned_income for purposes of the eic facts employees participate in disability policies through their employers under the terms of the policies the employer and employees each pay a portion of the premiums after an employee becomes disabled and receives payments under the disability policy the employee’s form_w-2 wage and tax statement shows the amount of the payments attributable to the premiums_paid by the employer in wta-n-119738-98 box wages tips other compensation the amount attributable to the premiums_paid by the employee may be reported in box and is excluded from wages you question whether such an employee may claim the earned_income_credit on the entire amount of disability_income the amount reported in box plus the amount reported in box or only on the amount attributable to the premiums_paid by the employer the amount reported in box law and analysis sec_32 of the internal_revenue_code provides that qualified taxpayers are entitled to an earned_income_credit eic the amount of the eic is based in part on the taxpayer’s earned_income sec_32 defines earned_income in the case of an employee as wages tips and other employee compensation sec_1_32-2 of the income_tax regulations provides in part that for purposes of sec_32 earned_income includes compensation excluded from gross_income such as disability_income excluded under sec_105 sec_105 was repealed for tax years beginning after prior to its repeal sec_105 provided that in the case of a taxpayer who had not reached age who retired on disability and who was permanently_and_totally_disabled when he or she retired gross_income did not include amounts received by an employee under an accident_or_health_plan to the extent that the amounts were attributable to employer contributions that were not included in the employee’s gross_income this was the case only if such amounts constituted wages or payments in lieu of wages for a period when the employee was absent from work on account of permanent and total disability this exclusion was limited to dollar_figure per week and was phased out for taxpayers whose adjusted_gross_income exceeded dollar_figure thus for tax years before the repeal of sec_105 the amount of the disability benefits attributable to the employer’s contribution would have been excluded from gross_income these amounts however would have been earned_income under sec_1_32-2 of the regulations for purposes of the eic the instructions to form_w-2 box state to use the code j for nontaxable sick_pay which is described as any sick_pay not includible in income because the employee contributed to the sick_pay plan wta-n-119738-98 despite their exclusion_from_gross_income for tax years after the repeal of sec_105 the amount of the disability benefits attributable to the employer's contributions is now included in gross_income such amounts remain earned_income for the eic your issue however is whether the disability benefits attributable to an employee’s contribution are earned_income these benefits are not wages or tips so the only question is whether they are other employee compensation if they are they will be earned_income despite their being excludible from gross_income but disability benefits attributable to employee contributions are received in exchange for the employee’s payment of a portion of the premiums rather than in exchange for the employee’s services consequently such disability benefits are not compensation and thus not earned_income for purposes of the eic if you have any further questions please call assistant chief_counsel employee_benefits and exempt_organizations by mark schwimmer branch chief cc ebeo br for tax years beginning before date only amounts that were includible in a taxpayer’s gross_income for the taxable_year were taken into account in determining earned_income this provision was repealed for tax years beginning after date thus whether the employee compensation is includible in the taxpayer’s income is no longer relevant
